Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-17-2005

Gonda v. Metro Life Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4188




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Gonda v. Metro Life Ins Co" (2005). 2005 Decisions. Paper 216.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/216


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    ___________

                                    No. 04-4188
                                    ___________

                               RONALD M. GONDA,
                                      Appellant

                                           v.

                 METROPOLITAN LIFE INSURANCE COMPANY;
                          WILLIAM FREIDT, JR.
                              ___________

                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 00-cv-02286)
                 District Judge: The Honorable Donetta W. Ambrose
                                     ___________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 October 18, 2005

           Before: SMITH, STAPLETON, and NYGAARD, Circuit Judges.

                              (Filed November 17, 2005)
                                     ___________

                             OPINION OF THE COURT
                                  ___________

NYGAARD, Circuit Judge.

             Appellant Ronald Gonda appeals the District Court’s grant of Appellee

Metropolitan Life Insurance’s (“Met Life”) motion for summary judgment on claims
arising from the purchase of a life insurance policy. We have jurisdiction pursuant to 28

U.S.C. § 1291 and, guided by our opinions in Dilworth v. Metropolitan Life Insurance

Co., 418 F.3d 345 (3d Cir. 2005) and Tran v. Metropolitan Life Insurance Co., 408 F.3d

130 (3d Cir. 2005), we will reverse.

               Because this case presents to us facts and issues almost identical to that in

our not-precedential opinion in Wyckoff v. Metropolitan Life Insurance Co., No. 04-4098

(3d Cir. 2005). we will accordingly reverse and remand for substantially the same reasons

as set out therein.




                                              2